Citation Nr: 1721751	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  16-08 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for loss of a tooth due to trauma.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

3.  Entitlement to service connection for an acquired psychiatric disorder claimed as depression.

4.  Entitlement to service connection for melanoma.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for a left shoulder disability.

7.  Entitlement to service connection for a temporomandibular joint disability

8.  Entitlement to a compensable evaluation for right knee scars.

9.  Entitlement to increased ratings for right knee dislocation rated as 10 percent disabling before October 31, 2016, and 20 percent disabling from October 31, 2016.

10.  Entitlement to increased rating for right knee degenerative joint disease rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from July 1993 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) from March 2011, April 2013, November 2014, and December 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As to the claim service connection for temporomandibular joint syndrome, the Board has characterized this issue as an original claim arising from the March 2011 rating decision because new and material evidence related to this issue was received by the RO within the first year after the claimant was mailed notice of that decision.  See 38 C.F.R. § 3.156(b) (2016).

Since issuance of the statements of the case, additional evidence has been added to the claims file.  However, the Board finds that a remand for agency of original jurisdiction (AOJ) review of this evidence is not needed because the additional evidence is either not pertinent or in December 2016 the Veteran's representative waived such review.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2016).  

The claims of service connection for a temporomandibular joint disability and for an acquired psychiatric disorder claimed as depression, the application to reopen the claims of service connection for a low back disability as well as the claims for higher ratings for right knee scars, dislocation, and degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2002 rating decision denied the Veteran's claim of service connection for loss of a tooth due to trauma; he did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the September 2002 rating decision either does not relate to an unestablished fact necessary to substantiate the claim of service connection for loss of a tooth due to trauma or is cumulative of evidence of record at the time of the prior final decision.

3.  The preponderance of the evidence shows that the Veteran has not been diagnosed with melanoma at any time during the pendency of the appeal.

4.  The preponderance of the evidence of record shows that a right shoulder disability is not related to service and arthritis of the right shoulder did not manifest itself to a compensable degree within one year of service.

5.  The preponderance of the evidence of record shows that a left shoulder disability is not related to service and arthritis of the left shoulder did not manifest itself to a compensable degree within one year of service.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 4.150, 20.302, 20.1103 (2016).

2.  New and material evidence has not been submitted sufficient to reopen a claim of entitlement to service connection for loss of a tooth due to trauma.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 4.150 (2016).

3.  Melanoma was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

4.  A right shoulder disability was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

5.  A left shoulder disability was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts he is entitled to service connection for the tooth he lost due to trauma while on active duty in 1994.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  He also asserts that service connection is warranted for right and left shoulder disabilities as well as melanoma because they are due to his military service.  Id.

The Application to Reopen

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

With the above criteria in mind, the record shows that a December 1996 rating decision denied service connection for the loss of a tooth due to trauma while on active duty.  Subsequently, in March 1997, complete copies of the Veteran's service treatment records were for the first time associated with the claims file and therefore this decision did not become final.  See 38 C.F.R. § 3.156(c).  Thereafter a September 2002 rating decision denied service connection for the loss of a tooth due to trauma while on active duty because, while service treatment records documented the fact that he lost tooth number 10 in December 1994 due to trauma (i.e., he was struck in the mouth during a fight) and later that same month had the root extracted, the record was negative for evidence that the lost tooth was accompanied by the loss of substance of the body of the maxilla or the mandible.  See 38 C.F.R. § 4.150.  The Veteran neither appealed the September 2002 rating decision nor filed with VA statements and/or medical evidence related to this claim in the first post-decision year.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the September 2002 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Since this final September 2002 rating decision, VA has obtained and associated with the record additional VA and private treatment record as well as written statements in support of the claim from the Veteran and his representative.

As to the VA and private treatment records, they show the Veteran's continued to have a lost tooth.  As to the written statements from the Veteran and his representative, these statements amount to nothing more than the appellant's continued claims that service connection is warranted for the lost tooth because he lost it while on active duty.  This medical evidence and the lay claims were, in substance, before VA when it last denied the claim.  Thus, the newly received evidence tends to prove nothing that was not already previously shown.  That the Veteran lost a tooth while on active duty and he continues to claim that he should be service connected for the lost tooth, without a showing that it was accompanied by the loss of substance of the body of the maxilla or the mandible, is not new evidence within the context of 38 C.F.R. § 3.156(a) because it is cumulative evidence.  Because new and material evidence has been received, the appeal as to this claim must be denied.
The Service Connection Claims

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis and malignant tumors, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

a.  Melanoma 

A condition precedent for establishing service connection is the presence of a current disability because absence of proof of a present disability there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, the Veteran's service treatment records and post-service records are negative for a diagnosis of melanoma.  In fact, a March 1994 service treatment records reported that the Veteran had no open lesions.  Similarly, while post-service treatment records documented the appellant's complaints and treatment for scattered erythematous patches and whelps (see VA treatment records dated in November 2000 and July 2002), they also specifically reported in October 2016 that he did not have cancer.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran did not have a diagnosis of melanoma at any time during the pendency of his appeal.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Accordingly, because a condition precedent for establishing service connection for a claimed disability is the diagnosis of the disability at any time during the pendency of the appeal and this Veteran does not have such diagnosis, the Board must conclude that entitlement to service connection for melanoma must be denied o because the weight of the evidence is against the claims.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; McClain.




b.  Right and Left Shoulder Disabilities

As to a current disability, the post-service record shows the Veteran being diagnosed with right and left shoulder degenerative joint disease.  See, for example, VA left shoulder X-ray dated in July 2007; VA right shoulder X-ray dated in February 2008. 

As to service incurrence under 38 C.F.R. § 3.303(a), the Board finds that the Veteran is competent to report on what he sees and feels like shoulder injuries and experiencing symptoms of a shoulder disability such as pain and ;lost motion because this event and these symptoms come to him via his own senses.  See Davidson.  However, the service treatment records are negative for a shoulder injury as well as symptoms or a diagnosis of a shoulder disability.  See Colvin.  Moreover, the Board finds the more probative the service treatment records that do not document an injury, a history of an injury, or diagnose a shoulder.  Accordingly, the Board finds that the most probative evidence of record shows that right and left shoulder disabilities were not incurred in while on active duty and service connection must be denied based on in-service incurrence.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. § 3.309(a), the record does not show the Veteran being diagnosed with arthritis in either shoulder in the first post-service year because they are not diagnosed until over a decade after service.  Accordingly, the Board finds that entitlement to service connection for right and left shoulder disabilities must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1996 and the first complaints of right and/or left shoulder disabilities in 2002 to be evidence against finding continuity.  See, e.g., VA treatment records dated in July 2002, July 2007, and February 2008.  The Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with observable symptoms of right and left shoulder disabilities, such as pain, since service.  See Davidson.  However, the Veteran does not claim and the record does not show that he had problems with his right and/or left shoulder in and since service.  The post-service records are uniformly negative for a shoulder injury and/or a shoulder disability until 2002.  The Board also finds that his February 2008 VA treatment record in which the Veteran attributes his left shoulder pain to a post-service motor vehicle accident in December 2007 and/or January 2008.  In these circumstances, the Board gives credence to the negative service treatment records and the negative post-service treatment records as well as the Veteran's contemporaneous statement that he had problems with his left shoulder since a post-service motor vehicle accident, than any current claims by the Veteran and his representative to the contrary.  See Owens.  Therefore, the Board finds that service connection for right and left shoulder disabilities based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disabilities after service under 38 C.F.R. § 3.303(d), the record is negative for a medical opinion linking right and/or left shoulder disabilities to the Veteran's military service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  As such, service connection is not warranted.

In reaching the above conclusions the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence of record is against the claims, the Board finds that doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert.  






ORDER

The application to reopen a claim of entitlement to service connection for the loss of a tooth due to trauma is denied.

Service connection for melanoma is denied.

Service connection for a right shoulder disability is denied.

Service connection for a left shoulder disability is denied.


REMAND

As to the claim of service connection for a temporomandibular joint disability, service treatment records show that the Veteran in December 1994 sustained a blow to the face that caused the loss of tooth number 10 and later that month had the root extracted.  Moreover, post-service VA treatment records document the Veteran's complaints of left temporomandibular joint pain diagnosed as temporomandibular joint disorders.  Therefore, the Board finds that a remand to obtain a needed medical opinion as to the relationship, if any, between the Veteran's documented in-service dental trauma and his current temporomandibular joint disability is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006). 

Similarly, the Board finds that a remand is required to obtain a needed medical opinion as to the diagnosis and etiology of the Veteran's acquired psychiatric disorder claimed as depression.  Id.

While this issue is in remand status, the AOJ shoulder also obtain and associate with the claims file any outstanding VA and private treatment records including from the appellant's place of incarceration.  See 38 U.S.C.A. § 5103A(b) (West 2014).

As to the applications to reopen the claims of service connection for low back disability as well as the claims for higher ratings for right knee scars, dislocation, and degenerative joint disease, in December 2016 the Veteran's representative filed a notice of disagreement to the November 2016 rating decision that denied these claims.  However, no further action has since been taken by the AOJ.  Therefore, the Board finds that a remand for a statement of the case (SOC) is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, these issues are REMANDED for the following actions:

1.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records including from the appellant's place of incarceration.

2.  Associate with the claims file any of the Veteran's post-September 2015 treatment records from the Columbia VA Medical Center and post-October 2015 treatment records from the Dublin VA Medical Center.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service problems with his temporomandibular joint and an acquired psychiatric disorder as well as any continued problems since that time.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  As to the application to reopen the claims of service connection for a low back disability as well as the claims for higher ratings for right knee scars, dislocation, and degenerative joint disease issue the Veteran and his representative a SOC.  Thereafter, only return to the Board those issue the Veteran perfects his appeal by filing a timely Substantive appeal.

5.  Schedule the Veteran for an examination to determine the diagnosis, etiology, and onset of any temporomandibular joint disability.  The claims folder must be made available to and reviewed by the examiner.  

If it is not possible to afford the Veteran a VA examination at a VA Medical Center because he is incarcerated, the AOJ should contact the correctional facility and request that a qualified examiner at the correctional facility perform the above examination.  The AOJ should arrange for the contents of the Veteran's claims folder to be reviewed by that examiner, to the extent possible.  

If an examination is not feasible, the AOJ should arrange for the Veteran's claims folder to be reviewed by a qualified VA examiner.  

The examiner or reviewer should provide answers to the below questions. 

(i)  What are the diagnoses of all temporomandibular joint disabilities?

(ii)  As to each diagnosed temporomandibular joint disability, is it at least as likely as not that it is related to or had its onset in service to include the December 1994 incident in which he lost tooth number 10 in a fight and had the root surgically removed later that same month?

(iii)  Is it at least as likely as not that any temporomandibular joint arthritis manifested itself in the first post-service year?

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Schedule the Veteran for an examination to determine the diagnosis, etiology, and onset of any acquired psychiatric disorders.  The claims folder must be made available to and reviewed by the examiner.  

If it is not possible to afford the Veteran a VA examination at a VA Medical Center because he is incarcerated, the AOJ should contact the correctional facility and request that a qualified examiner at the correctional facility perform the above examination.  The AOJ should arrange for the contents of the Veteran's claims folder to be reviewed by that examiner, to the extent possible.  

If an examination is not feasible, the AOJ should arrange for the Veteran's claims folder to be reviewed by a qualified VA examiner.  

The examiner or reviewer should provide answers to the below questions. 

(i)  What are the diagnoses of all acquired psychiatric disorders?

In this regard, posttraumatic stress disorder (PTSD) and depression should be diagnosed or specifically excluded.

(ii)  As to each diagnosed acquired psychiatric disorder, is it at least as likely as not that it is related to or had its onset in service to include the December 1994 incident in which he lost tooth in a fight?

(iii)  Is it at least as likely as not that any psychoses manifested itself in the first post-service year?

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Then adjudicate the claims of service connection for a temporomandibular joint disability and an acquired psychiatric disorder claimed as depression.  If any benefit sought on appeal is not granted in full, furnish the Veteran and his representative a supplemental statement of the case that provides notice of all evidence added to the claims file since the SOCs.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


